Citation Nr: 0613421	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-10 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for adhesions.

3.  Entitlement to service connection for vasomotor symptoms 
secondary to premature menopause.

4.  Entitlement to an initial disability rating in excess of 
10 percent for a residual hysterectomy scar.  

5.  Entitlement to an initial disability rating in excess of 
30 percent for sinusitis with seasonal allergies.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
February 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  Thereafter, the veteran's claims files were 
transferred to the RO in Columbia, South Carolina.

In March 2006, the veteran testified before the undersigned 
Veterans Law Judge (VLJ) at the RO and a transcript of that 
hearing is of record and associated with the claims files.

The issues of entitlement to service connection for diabetes 
mellitus and adhesions are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is competent medical evidence etiologically linking 
the veteran's vasomotor symptoms to her service-connected 
residuals of a hysterectomy.

2.  The veteran's sinusitis with seasonal allergies is 
manifested by no more than 3 incapacitating episodes or 6 
non-incapacitating episodes per season; there is no objective 
evidence of any radical surgery with chronic osteomyelitis or 
near constant sinusitis, characterized by headaches, pain and 
tenderness of affected sinus, purulent discharge or crusting 
after repeated surgeries, nasal polyps, complete obstruction 
of 1 side of the nasal passages or greater than 50 percent 
obstruction of both sides of the nasal passages.

3.  During her March 2006 Travel Board hearing before the 
undersigned, the veteran withdrew her appeal of the issue of 
entitlement to an initial increased disability rating for a 
residual hysterectomy scar.


CONCLUSIONS OF LAW

1.  Vasomotor symptoms are proximately due to or the result 
of the veteran's service-connected residuals of a 
hysterectomy.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.310 (a)(2004); Allen v. Brown, 7 Vet. App. 439, 
446 (1995).

2.  The criteria for the assignment of an initial rating in 
excess of 30 percent for sinusitis with seasonal allergies 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.97, Diagnostic Codes 6511, 6522 (2005).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issue of an increased initial 
disability rating for a residual hysterectomy scar have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in November 2002, and another letter in May 2003 
which asked her to submit certain information, and informed 
her of VA's responsibility concerning obtaining evidence to 
substantiate her claims.  In accordance with the requirements 
of the VCAA, the letters informed the veteran what evidence 
and information VA would be obtaining, and essentially asked 
the veteran to send to VA any information she had to process 
the claims.  The letters also explained that VA would make 
reasonable efforts to help her get evidence such as medical 
records, but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  VA informed the veteran what she needed to show for 
service connection in the November 2002 letter and also 
advised her of what was need to substantiate her increased 
rating claims in the May 2003 letter.  In view of this, the 
Board finds that the Department's duty to notify has been 
fully satisfied with respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of her claim.  That was accomplished in this 
case, as the November 2002 letter was sent to the veteran 
prior to the issuance of the March 2003 rating decision and 
the May 2003 letter was sent to her prior to the issuance of 
the September 2003 rating decision readjudicating the issue 
of increased disability rating for sinusitis with seasonal 
allergies.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which she 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA treatment records and VA examination 
reports.  A transcript of the veteran's testimony at her 
personal hearing is also of record.  The veteran has not 
alleged that there are any other outstanding medical records.  
Accordingly, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her initial claims for service connection, and 
later, what was needed to substantiate claims for increased 
ratings, but she was not provided with notice of the type of 
evidence necessary to establish a disability rating for the 
appealed service connection claims or for effective dates for 
all the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for increased disability 
rating, any questions as to the appropriate effective date to 
be assigned is rendered moot.  As the Board subsequently 
grants the veteran's claim for service connection for 
vasomotor symptoms, there is no prejudice to the veteran and 
the RO will provide subsequent notification of the effective 
date and rating to be assigned.

Analysis

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, 
establishes that the disorder was incurred in service. 38 
C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service connected 
disability.  38 C.F.R. § 3.310(a) (2005).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran contends that she currently has vasomotor 
symptoms secondary to her service-connected hysterectomy.  

Considering all the competent medical evidence of record, the 
Board finds that service connection for vasomotor symptoms is 
warranted.  Both service and post-service treatment records 
show treatment for vasomotor symptoms, also diagnosed as post 
menopausal syndrome, with symptoms of night sweats, hot 
flashes, mood swings and dizziness and consistently note her 
hysterectomy.  Further, her vasomotor symptoms have been 
specifically attributed to her surgically-induced menopause 
or 1995 hysterectomy, by the December 2002 examiner.  
Accordingly, as the Board finds that the preponderance of the 
evidence is in the veteran's favor, entitlement to service 
connection for vasomotor symptoms is granted.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.

Increased Initial Disability Rating

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.  

The veteran contends that she is entitled to a higher initial 
disability rating for her service-connected sinusitis with 
seasonal allergies and that she should be awarded separate 
disability ratings for sinusitis and seasonal allergies as 
the conditions are separate disabilities.  

The veteran's service-connected sinusitis with seasonal 
allergies is currently rated as 30 percent disabling under 38 
C.F.R. § 4.97, Diagnostic Code 6511.  Under this code, a 30 
percent rating is assigned where there are three or more 
incapacitating episodes of sinusitis per year which require 
prolonged antibiotic treatment, or there are more than six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.  The 
next higher evaluation, the 50 percent rating, is the maximum 
rating assignable under Diagnostic Code 6511.  It is assigned 
following radical surgery with chronic osteomyelitis, or near 
constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of the current 30 percent, under the 
applicable rating criteria.  Despite the veteran's testimony 
and written contentions that her eyes get watery and puffy, 
her nose and throat irritated and her breathing is sometimes 
affected by both her sinusitis and seasonal allergy symptoms, 
the objective medical evidence of record does not indicate 
any medical treatment for sinusitis or allergies since her 
discharge from service in February 2003.  When evaluated by 
VA in December 2002, the nasal mucosa was normal.  There was 
no evidence of sinus tenderness, active sinusitis or 
postnasal drip.  X-ray studies of the sinuses revealed the 
frontal, ethmoid, sphenoid and maxillary sinuses to be well 
aerated and clear.  No osseous abnormalities were noted.  The 
diagnoses included occasional sinusitis and frequent seasonal 
allergies.  An August 2005 VA ear, nose and throat 
examination report indicated that a computerized axial 
tomography scan of the nose and sinuses was normal, as was an 
examination of the nose.  The impression was that there was 
no current evidence of acute or chronic nose or sinus 
disease.  

In all, the record does not identify that the veteran's 
sinusitis has ever necessitated surgical treatment.  
Moreover, there is no objective evidence of chronic 
osteomyelitis or nearly constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, 
purulent discharge or crusting following repeated surgeries.  
To that extent, there is no basis for the assignment of a 
schedular evaluation in excess of 30 percent for the 
veteran's service-connected sinusitis at any time during the 
initial evaluation period.

To warrant a separate 10 percent disability rating for the 
veteran's seasonal allergies, allergic rhinitis must cause 
greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side, under 
Diagnostic Code 6522.  A 30 percent disability rating 
requires evidence of polyps.  Thirty percent is the maximum 
disability rating under Diagnostic Code 6522.  Even with 
consideration of the veteran's complaints of nasal stuffiness 
with allergy attacks at least 4 times a year, she does not 
meet either the 10 percent or 30 percent requirements for 
allergic rhinitis as all the objective evidence of record 
shows no nasal obstruction in either passage or polyps.  
Therefore, the Board finds that the criteria for a separate 
compensable disability rating for seasonal allergies have not 
been met. 

There are no other potentially applicable diagnostic codes 
under which the veteran may be entitled to a rating in excess 
of 30 percent.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

Accordingly, as the preponderance of the evidence of record 
is against the claim for an initial increased rating for 
sinusitis with seasonal allergies, the appeal must be denied.  
38 U.S.C.A. § 5107(b).  

With regard to the veteran's claim for an increased initial 
disability rating for a residual hysterectomy scar, the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed under 
38 U.S.C.A. § 7105.  A Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202 (2005).  Withdrawal may be made by the 
appellant or through his/her authorized representative.  
38 C.F.R. § 20.204 (2005).  During the March 2006 personal 
hearing before the undersigned VLJ, the veteran withdrew her 
appeal of the issue of entitlement to an initial increased 
disability rating for a residual hysterectomy scar on the 
record.  Hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.  


ORDER

Service connection for vasomotor symptoms is granted.

An initial disability rating in excess of 30 percent for 
sinusitis with seasonal allergies is denied.

The appeal of the issue of an increased initial disability 
rating for a residual hysterectomy scar is dismissed.  


REMAND

As noted above, during the pendency of this appeal, the Court 
issued the decision in Dingess/Hartman, supra.  VA should 
provide the veteran with relevant notice regarding what 
disability ratings and effective dates for the award of 
benefits will be assigned if service connection is awarded 
for the current issues on appeal, as well as for the Board's 
grant of service connection for vasomotor symptoms.  Id.  

During her March 2006 personal hearing before the 
undersigned, the veteran testified that she received 
treatment, which included medication, for diagnosed diabetes 
at the VA Women's clinic in Houston, Texas, as recently as 
March 2004.  Although subsequent VA treatment records are of 
record, further documented effort should be made to obtain 
and incorporate these potentially relevant medical records in 
the claims files.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The VCAA requires VA to provide a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary to make a decision on the claim when 
the record does not contain sufficient medical evidence for 
VA to make a decision.  

The veteran contends that she currently has diabetes mellitus 
that had its initial onset in service.  

A review of the claims files reveals that the veteran had 
several instances of elevated blood sugar values in service 
and since her discharge.  Although a December 2002 VA 
examiner found no pathology to support a diagnosis of 
diabetes mellitus, the veteran has testified that she has 
subsequently received treatment for diagnosed diabetes.  
Should VA receive evidence of a current diagnosis, a medical 
opinion addressing the etiology and onset of the disease 
should be obtained.  

The veteran also contends that she was initially treated for 
adhesions in service and continues to have a disability as a 
result.  

Although the July 2005 VA examiner opined that there was no 
evidence of adhesions on examination or based on history, a 
review of the veteran's claims files reveals that she 
underwent lysis of adhesions, along with her abdominal 
hysterectomy in 1995 for diagnoses which included pelvic 
adhesive disease.  Moreover, the July 2005 VA examiner did 
not address whether the veteran has any current residuals of 
pelvic adhesive disease, initially diagnosed in service.  For 
the above reasons, the veteran should be afforded a VA 
gynecological examination and an opinion should be requested 
discussing the etiology of any disabilities identified as 
residuals of her previously noted adhesions.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and 
her representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) and the Court's 
recent Dingess/Hartman decision 
pertaining to the Board's grant of 
service connection for vasomotor symptoms 
and the claims of service connection for 
adhesions and diabetes mellitus.  The 
letter should also request that the 
veteran provide any evidence in her 
possession that pertains to the claims.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folders.  All attempts to 
procure records should be documented in 
the files.  Then with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
identified treatment records which have 
yet to be secured.  The RO should further 
secure all records of treatment from the 
VA Women's clinic in Houston, Texas, 
dated from March 2004 to the present.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform her of 
this fact and request she provide a copy 
of the outstanding medical records.

3.  Thereafter, the RO should arrange for 
the veteran to undergo a gynecological 
examination to determine whether the 
veteran has any current residuals of 
diagnosed pelvic adhesive disease in 
service.  The examiner should review the 
claims folders, with particular attention 
to her service medical records indicating 
lysis of adhesions and diagnosed pelvic 
adhesive disease, as well as the July 
2005 VA examination report indicating no 
current evidence of adhesions.  Based on 
this review of the record, the examiner 
is asked to opine whether it is as likely 
as not that the veteran has any currently 
identifiable disability as a residual of 
pelvic adhesive disease diagnosed in 
service or as a result of the in-service 
lysis of adhesions in 1995.  

The examiner should include an 
explanation for each answer.  If the 
examiner is unable to answer any question 
without resorting to speculation, the 
report should so state.

4.  If, and only if, the RO obtains 
evidence of a current diabetes diagnosis, 
the veteran should be provided an 
appropriate VA examination to determine 
the nature and etiology of the veteran's 
currently diagnosed diabetes mellitus.  
The examiner should review the claims 
folders, with particular attention to VA 
treatment and examination reports and 
service medical records indicating 
elevated blood sugar values.  Based on 
this review of the record, the examiner 
is asked to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's diabetes was caused by 
or had its onset during service, or 
within one year of her discharge from 
service in February 2003.  The examiner 
is requested to comment on the veteran's 
documented elevated blood sugar values in 
service and after discharge.  If the 
examiner is unable to provide such 
opinions, he/she should so state.  All 
indicated studies should be performed, 
and the rationale for all opinions 
expressed should be provided.  

5.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the dispositions remain unfavorable, the 
RO should furnish the veteran and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


